Hill, C. J.
1. The indictment in this case was not duplicitous. It set forth the offense as defined by section 513 of the Penal Code (1910), and did not include the offense as defined by section 522. p The allegations were sufficient in form and substance, and the demurrer was properly overruled.
2. Ah indictment under section 513 of the Penal Code (1910) need not allege the ownership of the “railroad train, locomotive, car, coach, or vehicle” which was being used and run on the railroad-track when it was wrecked or attempted to be wrecked, nor is it necessary to allege and prove the ownership of the railroad-track. It was sufficient to allege and prove that the railroad train, locomotive, car, or coach was “passenger train No. 2 of the Georgia Railroad, which was then and there being used and was on the railroad-track of the Georgia Railroad fori the purpose of travel and transportation.” Testimony that the Georgia Railroad was a corporation was wholly immaterial, and there was no error in excluding it. Walker v. State, 97 Ga. 213 (22 S. E. 528) ; Turner v. State, ante, 18 (71 S. E. 604).
3. The evidence was direct as to the commission of the offense and the identity of the accused as the offender, and the court was not required to charge on the probative value of circumstantial evidence because, in addition to the direct .evidence, there were also circumstances indicating guilt. Bivins v. State, 5 Ga. App. 434 (63 S. E. 523), and cases there cited.
4. The evidence supports the verdict, and no error of law appears.

Judgment affirmed.

M. L. Felts, for plaintiff in error.
Thomas J. Brown, solicitor-general, F. P. Davis, contra.